            Case 4:20-cr-00163-JM Document 18 Filed 09/09/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA                             )                        PLAINTIFF
                                                     )
v.                                                   )      No. 4:20-CR-00163 JM
                                                     )
                                                     )
CHARLES ELRIC SCHLINKE                               )                        DEFENDANT

             MOTION TO DISMISS FOR FAILURE TO STATE AN OFFENSE

       Charles Elric Schlinke, the Defendant, by and through his attorney, KenDrell D. Collins,

moves this honorable Court grant his Motion to Dismiss Count One of the Indictment for Failure

to State an Offense, pursuant to Fed. R. Crim. P.12(b)(3)(B)(v). In support of this motion, Mr.

Schlinke shows the following:

       1.      Count One of the indictment alleges that “[o]n or about May 20, 2020, the

defendant, CHARLES ELRIC SCHLINKE, had previously and knowingly been convicted of a

crime punishable by a term of imprisonment exceeding one year, that is: Simple Robbery, in

Olmsted County, Minnesota, District Court in Case Number 55-CR-15-3455.” See Doc. No. 2.

The indictment goes on to allege that he “knowingly possessed, in and affecting commerce” two

firearms “in violation of Title 18, United States Code, Section 922(g)(1).”

       2.      The Minnesota docket report for Mr. Schlinke’s simple robbery case states that a

Stay of Imposition pursuant to “M.S. 609.135” was entered on October 5, 2015. (See Page 1 of

Defendant’s Exhibit 1). Supervised probation was ordered for a term of ten years and, as a

condition of probation, he could not “use or possess firearms, ammunition or explosives.” As

further indicated on Page 2 of the docket report, the Stay of Imposition was amended June 15,

2016 due to a probation violation. Mr. Schlinke’s conditions remained the same although local




                                                1
            Case 4:20-cr-00163-JM Document 18 Filed 09/09/20 Page 2 of 5




confinement of 6 days at the Olmsted County Jail is noted on Page 3 of the docket report. The Stay

of Imposition was again amended on February 26, 2018.

       3.      Page 3 of the docket report indicates that the level of sentence was modified and

the “conviction was deemed a misdemeanor pursuant to M.S. 609.13” in 2018. According to

Minnesota Statutes Annotated 609.13 subd. 1.2, “notwithstanding a conviction is for a felony”

“the conviction is deemed to be for a misdemeanor if the imposition of the prison sentence is

stayed, the defendant is placed on probation, and the defendant is thereafter discharged without a

prison sentence.” (See Defendant’s Exhibit 2). According to Minnesota Statutes Annotated §

609.02 subd. 3, misdemeanor “means a crime for which a sentence of not more than 90 days or a

fine of not more than $1,000, or both may be imposed.” (See Defendant’s Exhibit 3). On December

10, 2018 Mr. Schlinke was discharged from probation and monitoring pursuant to an order by

Judicial Officer Jacob C. Allen, as indicated on Page 6 of the docket report, and the Order of

Discharge. (See Defendant’s Exhibit 4). On the same day, it show his restoration of voting rights

were sent to the Secretary of State or “SOS” which indicates that his civil rights were restored.

This is consistent with Minnesota Statutes Annotated § 609.165 which states, “When a person has

been deprived of civil rights by reason of conviction of a crime and is thereafter discharged, such

discharge shall restore the person to all civil rights and to full citizenship, with full right to vote

and hold office, the same as if such conviction had not taken place, and the order of discharge shall

so provide.” (See Defendant’s Exhibit 5). “This statutory restoration of civil rights operates

automatically upon the expiration of a convicted felon’s sentence.” United States v. Traxel, 914

F.2d 119, 123 (8th Cir. 1990). Additionaly, § 609.165, subd. 1a provides that “[t]he order of

discharge must provide that a person who has been convicted of a crime of violence as defined in

[§] 624.712, [subd.] 5, is not entitled to ship, transport, possess, or receive a firearm or ammunition



                                                  2
             Case 4:20-cr-00163-JM Document 18 Filed 09/09/20 Page 3 of 5




for the remainder of the person’s lifetime. Any person who has received such a discharge and who

thereafter has received relief of disability” under 18 U.S.C. § 925, “or whose ability to possess

firearms and ammunition has been restored under subdivision 1d, shall not be subject to the

restrictions of this subdivision.” No such language is presented in Mr. Schlinke’s order of

discharge.

       4.       Mr. Schlike’s criminal history does not present any other alleged felony offenses,

nor does the government allege any in the indictment.

       5.       As 18 U.S.C. § 921(a)(20) explains: “[a]ny conviction which has been expunged,

or set aside or for which a person has been pardoned or has had civil rights restored shall not be

considered a conviction for purposes of this chapter, unless such pardon, expungement, or

restoration of civil rights expressly provides that the person may not ship, transport, possess, or

receive firearms.”(emphasis added). As such, the simple robbery conviction does not constitute a

conviction under § 921(a)(20) for § 922(g)(1) purposes. See United States v. Wind, 986 F.2d 1248,

1251-52 (8th Cir. 1993) (holding that defendant’s Minnesota burglary conviction did not constitute

a conviction under § 921(a)(2) for § 924(e) sentencing enhancement purposes because “the order

of discharge did not expressly exclude from the restoration of civil rights the right to possess

firearms;” and noting that although the “omission was apparently an oversight,” “the omission of

the required express limitation of the right to possess firearms cannot be overlooked, particularly

in light of the plenary nature of the Minnesota restoration statute”); United States v. Glaser, 14

F.3d 1213, 1215-18 (7th Cir. 1994) (holding that defendant’s Minnesota burglary conviction did

not constitute a conviction under § 921(a)(2) for § 924(e) sentencing enhancement purposes

because the order of discharge, which wrote “Be advised that this certificate does not relieve you

of the disabilities imposed by the Federal Gun Control Act,” did not tell “him that Minnesota



                                                3
             Case 4:20-cr-00163-JM Document 18 Filed 09/09/20 Page 4 of 5




placed restrictions on his possession of firearms;” and explaining that “[w]hen the state gives the

person a formal notice of the restoration of civil rights, . . . the final sentence of § 921(a)(20)

instructs us to look, not at the contents of the state's statute books but at the contents of the

document”).

        6.      The Court in Glaser, 14 F.3d at 1215 also emphasized the importance of adequate

notice in situations where certain rights have been restored but where there is uncertainty regarding

the right to carry a firearm:

        If the state sends the felon a piece of paper implying that he is no longer ‘convicted’ and
        that all civil rights have been restored, a reservation in a corner of the state's penal code
        cannot be the basis of a federal prosecution. A state must tell the felon point blank that
        weapons are not kosher. The final sentence of § 921(a)(20) cannot logically mean that the
        state may dole out an apparently-unconditional restoration of rights yet be silent so long as
        any musty statute withholds the right to carry guns. Then the state never would need to say
        a peep about guns; the statute would self-destruct. It must mean, therefore, that the state
        sometimes must tell the felon that under state law he is not entitled to carry guns, else §
        922(g) does not apply.

        Further, the court in United States v. Alameri, granted the defendant’s motion to dismiss

indictment where the defendant’s prior conviction was for mail theft in violation of Minnesota

Statutes Annotated § 609.529.2 and the conviction was deemed a misdemeanor under Minnesota

law, and defendant was discharged. The court wrote that the discharge order, which provided that

“[t]his restoration of civil rights does not relieve you from any disabilities or criminal penalties

described in the laws of Minnesota, any other state, or the United States regarding the ownership,

use, shipment, transportation, possession, or receipt of firearms,” did not “expressly provide” that

defendant “may not ship, transport, possess, or receive firearms” because “Minnesota imposes

‘disabilities’ on restored firearms rights only when such rights are restored to a person convicted

of a ‘crime of violence.’ United States v. Alameri, No. 618CR154ORL31KRS, 2018 WL 9814599,

at *2-5 (M.D. Fla. Sept. 21, 2018)



                                                 4
            Case 4:20-cr-00163-JM Document 18 Filed 09/09/20 Page 5 of 5




       Mr. Schlinke’s case is distinguished from United States v. Chachia, where the court held

that the conviction remained because “no judgement was entered in the case and the Riverside

Superior Court never declared the conviction a misdemeanor” and there was “no evidence in the

state court docket that the court declared Chahia’s offense to be a misdemeanor when his probation

was terminated.” United States v. Chahia, 2011 U.S. Dist. LEXIS 50669 at 10-11. Unlike Chahia,

Mr. Schlinke was discharged from probation and the docket report explicitly declares that his

conviction converted or “wobbled” into a misdemeanor. Additionally, Mr. Schlinke’s civil rights

were explicitly restored.

       7.      The indictment fails to state a chargeable offense because the alleged simple

robbery conviction does not constitute a conviction under § 921(a)(20) for § 922(g)(1) purposes.

       WHEREFORE, Charles Elric Schlinke, the Defendant, respectfully requests that this Court

grant his Motion to Dismiss Count One of the Indictment for Failure to State an Offense, pursuant

to Fed. R. Crim. P.12(b)(3)(B)(v), and for all other just and appropriate relief.

                                                      Respectfully submitted,



                                                      LISA G. PETERS
                                                      FEDERAL DEFENDER


                                              By:     KenDrell D. Collins
                                                      Bar Number 2019040
                                                      Assistant Federal Defender
                                                      The Victory Building, Suite 490
                                                      1401 West Capitol Avenue
                                                      Little Rock, AR 72201
                                                      (501) 324-6113
                                                      E-mail: KenDrell_Collins@fd.org

                                          For:        Charles Elric Schlinke, Defendant




                                                  5
